Citation Nr: 0941354	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-31 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to a 
claim of service connection for a bilateral knee disorder, 
including residuals of an injury.  

2.  Whether new and material evidence has been received to a 
claim of service connection for a low back disorder, to 
include residuals of an injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

In September 1996, the RO initially denied service connection 
for residuals of injury to the knee and for residuals of 
injury to the back.  This denial was confirmed in a September 
2004 rating decision.  The Veteran did not timely appeal.  He 
submitted a claim to reopen these denials in October 2005.  
In a March 2006 rating decision, the RO determined that new 
and material evidence had been received.  However, the claims 
were denied.  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. 
App. 203 (1999).  Therefore, regardless of the reopening of 
the claims for service connection in March 2006, the Board 
must make its own determinations as to whether new and 
material evidence has been received to reopen these claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's findings.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir.2001).  

Service connection is in effect for residuals of injury to 
the right hip, status post reduction, rated as 
noncompensable.  

The issue of service connection for a bilateral knee 
disability on the merits is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




FINDINGS OF FACT

1.  In an unappealed September 2004 rating decision, the RO 
confirmed the previous denial (in 1996) of the Veteran's 
claims of entitlement to service connection for residuals of 
injury to the knees and to the back.  

2.  Evidence added to the record since the RO's September 
2004 rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, and when viewed by itself or in the context of 
the entire record, relates to a fact not previously 
established that is necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for residuals of 
bilateral knee injury.  

3.  Evidence added to the record since the RO's September 
2004 rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, and when viewed by itself or in the context of 
the entire record, relates to a fact not previously 
established that is necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for residuals of a back 
injury.  

5.  Evidence received since the September 2004 rating 
decision includes evidence that tends to relate current back 
disorder, including degenerative changes in the lumbar spine, 
to an inservice back injury.  Competent clinical evidence of 
record is in equipoise as to whether current degenerative 
changes of the lumbar spine are related to an inservice back 
injury.  


CONCLUSIONS OF LAW

1.  The September 2004 decision that denied the Veteran's 
claims of entitlement to service connection for residuals of 
injury to the knees and for residuals of injury to the back 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009).

2.  New and material evidence has been received to reopen the 
claims for service connection for residuals of injury to the 
knees and for residuals of injury to the back.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2009).

3.  With resolution of reasonable doubt in the appellant's 
favor, a low back disorder, including degenerative changes of 
the lumbar spine were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
Claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him/her 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  In addition, they define the obligation of VA with 
respect to its duty to assist a Claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c) (2009).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the claims of whether new and material evidence has 
been received to reopen previous denials of entitlement to 
service connection for residuals of injury to the knees and 
to the back, and as to the claim of service connection for 
degenerative changes of the lumbar spine, considering the 
claims on appeal in light of the above-noted legal authority, 
and in light of the Board's favorable disposition of these 
matters below, the Board finds that all notification and 
development action needed to fairly resolve these claims has 
been accomplished.

Moreover, VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the Veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

New and Material Evidence - Residuals of Injury to the Knees 
and to the Back

As already noted, the Veteran's initial claims for service 
connection for residuals of injury to the knees and for 
residuals of injury to the back were denied by the RO in 
September 1996.  In September 2004, the RO again denied 
service connection for these claims.  This is the last final 
denial of the claims, and the record reflects that the 
Veteran was notified that same month.  It has been 
essentially held that there was no evidence of these 
disorders in service and that current findings were not 
otherwise related to service or the in-service accident.  He 
did not appeal either decision and they are final.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2009).  Because the Veteran did 
not file a timely appeal with respect to the last final 
rating decision in 2004, it became final.

The claims for entitlement to service connection for 
residuals of injury to the knees and for residuals of injury 
to the back may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claims for 
service connection for these conditions in October 2005.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision in September 2004, which denied service connection 
for these conditions, consisted of the Veteran's service 
treatment records (STRs) and post service VA and private 
medical records.  These records show that the Veteran was 
noted upon enlistment exam to have a 3 inch scar on the small 
of his back.  Inservice treatment records in April and 
November 1972 referred to admission regarding a car accident 
in December 1971.  In that accident, he dislocated his right 
hip.  Subsequently dated inservice treatment records are 
negative for chronic knee or back disorders or findings.  

Post service medical history dated in June 1973 reflects that 
the Veteran played softball and was active physically without 
difficulty.  It was reported that there had a full recovery 
from his dislocated right hip.  Private record from February 
1976 notes that the Veteran had back complaints after two 
weeks of lifting objects.  A Vermont Department of Employment 
and Training record from November 1993 relates aching joints 
during the past year to working in the cold and dampness.  
Private record reflects that his back was "OK" in 1994.  VA 
records show that he first reported knee complaints in 1995.  
VA exam in April 1996 shows chronic low back strain and minor 
degenerative changes in the back and knees and lumbar spine.  

In the September 2004 rating decision, the RO found that the 
competent medical evidence did not support the Veteran's 
claims in that there was no nexus between these post service 
injury residuals and the inservice car accident.  The claims 
were denied.  

In October 2005, the Veteran applied to reopen his claims for 
service connection for residuals of injury to the knees and 
to the back.  With respect to the Veteran's application to 
reopen his claim for service connection, the Board finds that 
the evidence received since the last final decision in 
September 2004 is not cumulative of other evidence of record, 
relates to unestablished facts, and raises a reasonable 
possibility of substantiating the claims.

Newly received evidence reflects that the Veteran was awarded 
Social Security Administration (SSA) benefits in September 
1996 due to various conditions to include an advanced case of 
hyperthyroidism, as well as back and knee problems.  

Also added to the record was a VA physician's October 2005 
statement in which he asserted that pain in the Veteran's 
hip, back, and knees was progressively worse and likely 
secondary to his motor vehicle accident.  He did not provide 
supporting rationale.  

Additional VA examination was conducted in February 2006.  
The examiner reviewed the claims file, as well as the SSA 
decision and the VA examiner's opinion.  The examiner 
observed that the SSA decision discussed his advanced 
hyperthyroidism with associated significant weight loss, 
muscle wasting, etc., noting that nay physical activity would 
result in exacerbation of the breakdown of muscle tissue.  
The Veteran was advised to avoid all work.  The SSA report 
also noted that a physician's note from August 1999 noted a 
50 pound weight loss, with severe fatigue, and weakness from 
muscle loss, as well as some degenerative disease in the back 
and knee causing significant pain and limitation of 
activities.  The VA examiner opined that this finding, in 
addition to the absence of continuity of symptomatology of 
back problems since discharge suggested that complaints of 
back and knee pain (diagnosed as DJD of the knees and minor 
degenerative changes of the lumbar spine) were related to 
degenerative changes independent of the inservice hip injury.  
The examiner concluded that he could not relate the Veteran's 
back or knee problems to service without resorting to 
speculation.  

A statement was received in September 2006 by a friend who 
was in the accident with the Veteran in 1971.  She described 
the accident in detail and recalled that the Veteran hit his 
back on the fender at the time of the crash and also landed 
on his back in the middle of the road.  She recalled that the 
Veteran was hospitalized for a period of two months for his 
injuries.  

The VA examiner who conducted the February 2006 examination 
was requested to provide additional opinion regarding 
causation of the knee and back conditions based on the lay 
statement summarized above.  As to the knees, the VA examiner 
responded in December 2006 and September 2007 statements, and 
he confirmed his prior assessment that an opinion could not 
be given without resorting to speculation as there were no 
complaints documented for knee problems for many years after 
discharge from active duty.  

However, as to the back, he responded in December 2006, and 
noted that after reviewing the exam and the lay statement, he 
believed that the Veteran's low back was more likely than not 
related to the inservice car accident from 1971.  

It is the Board's opinion that the newly submitted records 
raise a reasonable possibility that the Veteran's DJD of the 
knees and degenerative changes in the back are related to the 
motor vehicle accident which occurred in 1971 during his 
active service.  Thus, the Board finds that this evidence is 
both new and material.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims for service connection for the 
claimed conditions.  38 C.F.R. § 3.303 (2009).

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the 
claims for residuals of injury to the knees and back are 
reopened.  Thus, the Board will now consider whether service 
connection for these conditions is warranted for the back 
disorder.  As noted above, the knee disorders will be 
considered in the REMAND section that follows this decision.

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD 
and/or degenerative changes to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309  (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis - Service Connection - Back

As to the claim of service connection for degenerative 
changes of the lumbar spine, the Board finds that the medical 
evidence now of record supports the Veteran's contention that 
his current low back disability, including arthritic changes, 
was incurred in service.  As noted above, a VA examiner 
reviewed the record, to include the statements regarding the 
inservice accident as submitted by the Veteran and another in 
which it was asserted that the Veteran injured his back to a 
severe degree, and changed his previously received February 
2006 opinion which was not supportive of the Veteran's claim.  
In his December 2006 opinion, the VA examiner found that the 
Veteran's low back (and hip condition for which service 
connection has already been established) were related to the 
inservice car accident.  

As summarized above, there is both positive and negative 
evidence with respect to this claim.  In support of the 
Veteran's contention, are VA examiners' opinions from 2005 
and 2006.  Evidence against the claim includes a lack of 
continuity of back problems in the years after the 1971 
accident.  

Following a careful review of the record, and with all 
resolution of doubt resolved in the Veteran's favor, the 
Board finds that the evidence is at least in equipoise and 
thus supports his claim of service connection for 
degenerative changes in the lumbar spine as a result of an 
inservice motor vehicle accident.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for residuals of injury to the 
knees.  The appeal is granted to this extent.

New and material evidence has been received to reopen the 
claim of service connection for residuals of injury to the 
back.  The appeal is granted to this extent.

Service connection for a low back disorder, to include 
arthritic changes is granted.  




REMAND

As to the issue of service connection for a bilateral knee 
disorder, additional development is needed.  This is in part 
based on the allowance of the back disorder, including 
arthritis above, and in part due to more recent judicial 
guidance concerning adequacy of examinations.  This will be 
explained in more detail below.

Initially, it is noted that service connection has been 
granted for a low back disorder, including arthritis in this 
case.  This raises the issue of whether the arthritis of the 
knees might be related to the now service connected arthritis 
of the back.  See 38 C.F.R. § 3.310.  This theory has not 
been initially considered by the RO and the Board cannot do 
so in the first instance.

Moreover, medical evidence on file is not adequate to enter a 
decision on the merits of this claim.  Initially it is noted 
that the October 2005 statement from a VA physician, 
submitted by the Veteran with his reopened claim, contains 
the opinion that the knee disorder is related to the in-
service injury.  No medical rationale or basis is provided 
for that opinion.  An opinion that contains only conclusions 
without supporting analysis is accorded no weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 185 (1999); Bloom v. 
West, 12  Vet. App. 185 (1999).  The physician should be 
requested to provide medically reasoning for the October 2005 
opinion advanced.

This defect alone might not require development, if not for 
the subsequent findings.  The more recent examinations have 
reviewed the evidence, noted the absence of in-service 
findings, the complaints, the findings of arthritis years 
post-service and have indicated that an opinion as to 
etiology could not be entered without a result to 
speculation.  Regrettably, no discussion was offered as to 
why it was not possible to enter an opinion.  Such 
examinations have been held to be inadequate without such 
reasoning.  They are essentially held to be "non 
responsive" to the request for an opinion without 
explanation.  See Barr v. Nicholson, 12 Vet. App. 303 (2007).

It may be entirely medically appropriate for an examiner to 
indicate that a requested opinion may not be provided without 
resorting to mere speculation, but a supporting analysis must 
always be provided.  Some typical supporting explanations 
include that (1) current scientific evidence does not support 
an opinion; (2) on a particular medical question, the medial 
issue is presented in a very unique way in the particular 
Veteran's case such that the etiology is unclear; or (3) 
there is insufficient factual evidence of record to provide 
an opinion (this last response may trigger the duty to assist 
to obtain other types of evidence that is needed by the 
examiner in order to provide the requested opinion).

In view of the foregoing, this issue is remanded for the 
following actions:

1.  The RO/AMC should contact the VA 
physician who provided the October 2005 
opinion concerning the knees and request 
that the medical bases for the 
determination be set out.  If for some 
reason this can not be accomplished, the 
claims folder should contain 
documentation of the attempts made to 
contact the physician.

2.  Thereafter, and whether the medical 
bases are obtained or not, the claims 
folder should be forwarded to an 
appropriate VA examiner in an effort to 
obtain an opinion as to whether it is as 
likely as not (50 percent probability or 
greater) that the knee pathology found 
was related to in-service occurrence or 
event or non service connected pathology 
like the thyroid disorder.  In the 
alternative, it should also be indicated 
whether the knee pathology is proximately 
due to, the result of, or permanently 
made worse (aggravated) by the service 
connected hip and/or back disorder, 
including arthritis.  If it is determined 
that additional examination is needed to 
enter an opinion, such examination should 
be scheduled.  If no opinion can be 
entered without resort to speculation the 
reason that an opinion cannot be entered 
must be articulated in accordance with 
the discussion above.

Thereafter, the matter should be readjudicated on the merits.  
If the benefits sought on appeal are not granted, the Veteran 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the matter should be 
returned to the Board, if in order.  No action is required of 
the appellant until he is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


